Citation Nr: 1740877	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-33 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for the Veteran's cause of death.

2.  Entitlement to service connection for Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Attorney Colin Kemmerly


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1977.  The Veteran's service includes service in Vietnam wherein he received the Air Medal with the V device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veteran's Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  No hearing has been held in this case.

The issue of service connection for the Veteran's cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In October 2008, the RO denied the claim of entitlement to service connection for the cause of Veteran's death.  The Appellant did not appeal that determination or submit new and material evidence within one year.

2.  Evidence received since the most recent denial of the Appellant's claim for service connection for cause of Veteran's death is new and material because the evidence had not previously been submitted, is not cumulative or redundant of the evidence of record at the time of the prior rating decision, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The October 2008 rating decision denying the Appellant's claim of entitlement to service connection for cause of Veteran's death is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The criteria for reopening the claim of entitlement to service connection for cause of Veteran's death have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104 (d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra. 

Neither the Appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). Thus, the Board need not discuss any potential issues in this regard.  A Board hearing was scheduled for the appellant in November 2016, but she opted to cancel the hearing. 

New and Material Evidence, Generally

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).  Evidence is "new and material" if it (1) has not been previously submitted to agency decision makers; (2) relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time of the last prior final denial of the claim sought to be opened; and (4) raises a reasonably possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

New and Material Evidence, Service Connection Cause of death

Though the Appellant has submitted multiple pieces of evidence the Board considers to be new and material, this decision will not include an exhaustive list of said evidence.

In January 2012, the Appellant submitted medical evidence from David W. Reeves, the Veteran's clinical psychologist from 1990 until his death in 2008.  In short, Dr. Reeves noted that the Veteran was drinking heavily in an attempt to sleep and avoid nightmares.  Further, Dr. Reeves noted that the Veteran's various disorders, including alcohol dependence, are all linked to his PTSD diagnosis, for which he had been service-connected.  Dr. Reeves stated that the Veteran's death certificate lists alcoholic cirrhosis as a cause of death, therefore, "according to the DSM his death was due to military service."

The Board finds the evidence submitted by the Appellant to be new and material.  This evidence is "new" as it had not been previously submitted to agency decision makers.  Further, the evidence, if considered credible as it must be for purposes of reopening, could establish a nexus between the Veteran's PTSD and his cause of death; thus the new evidence relates to unestablished facts necessary to substantiate the claim.  Therefore, the newly-submitted evidence is also material.  In sum, the Appellant has satisfied the requirements of 38 C.F.R. § 3.156 to reopen her claim of service connection for cause of Veteran's death.


ORDER

As new and material evidence has been received to reopen a claim of entitlement to service connection for cause of the Veteran's death, the claim is reopened.  To that extent only, the appeal is granted.


REMAND

In May 2012 and December 2014 medical opinions were provided at the direction of the RO in an attempt to determine if the Veteran's service connected posttraumatic stress disorder (PTSD) contributed to his cause of death.  Per the Veteran's death certificate, his immediate cause of death is listed as liver failure with cirrhosis and alcohol listed as sequential conditions leading to the immediate cause of death.  The two previously mentioned medical opinions contain the conclusion that PTSD does not cause alcohol dependence, PTSD does not automatically cause problems with alcohol use, and that there are many people with PTSD who do not have alcohol disorders.  The examiner ultimately concluded that "to say that PTSD "causes" someone to drink alcohol is not supported by scientific evidence."

VA's National Center for PTSD has confirmed the possibility of a link between PTSD and alcohol-related disorders.  The PTSD Center stated "People with PTSD are more likely than others with the same sort of background to have drinking problems."  Further, the PTSD Center found that sixty to eighty percent of Vietnam Veterans with PTSD have alcohol use problems, noting Veterans with PTSD and alcohol problems tend to be binge drinkers, possibly in response to memories of trauma.  See www.ptsd.va.gov/public/problems/ptsd-alcohol-use.asp (last visited September 2017).

When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The VA medical opinions of record do not take into account VA's recognized link between PTSD and alcohol-related disorders, where Vietnam veterans with PTSD have an even higher chance of developing alcohol related problems.  In light of the above, the Board finds that a new medical opinion is warranted to obtain an opinion regarding the Veteran's cause of death.  

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to an appropriate VA medical provider, other than the physician who provided the 2012 and 2014 medical opinions, Dr. N., for a medical opinion to assist in determining the etiology of the Veteran's cause of death.  After reviewing the claims file, including the certificate of death, medical records, the favorable January 2012 statement from David W. Reeves, and lay statements, as well as a complete copy of this remand, the examiner must issue the following opinion:

Is it as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, namely PTSD, were contributory causes of death in that they contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death?  Essentially, the question at hand is whether the Veteran's PTSD caused his alcohol abuse, which led to liver failure/cirrhosis and ultimately his death.

2. After obtaining an adequate medical opinion, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


